y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-12-00365-CV

       MARCUS B. PATTERSON, INDIVIDUALLY, AS INDEPENDENT
  ADMINISTRATOR OF THE ESTATE OF DIANE PATTERSON, AND AS NEXT
FRIEND OF DANAE PATTERSON AND DANIEL PATTERSON, AS ASSIGNEES OF
                  BREWER LEASING, INC., Appellant

                                            V.
      HOME STATE COUNTY MUTUAL INSURANCE COMPANY, Appellee

    Appeal from the 334th District Court of Harris County. (Tr. Ct. No. 1035479).

TO THE 334TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 24th day of April 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed by
             the trial court on January 24, 2012. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.


                    The Court orders that the appellant, Marcus B.
             Patterson, Individually, as Independent Administrator of the
             Estate of Diane Patterson, and as Next Friend of Danae
             Patterson and Daniel Patterson, as Assignees of Brewer
              Leasing, Inc., pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered April 24, 2014.
              Panel consists of Justices Jennings, Brown, and Huddle.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 6, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT